
	
		I
		112th CONGRESS
		1st Session
		H. R. 649
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2011
			Mr. Welch (for
			 himself and Mr. Doggett) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to require
		  consolidation of the defense exchange stores system.
	
	
		1.Short titleThis Act may be cited as the
			 Reduce and End our Deficits Using
			 Commonsense Eliminations in the Defense Exchange Stores System Act of
			 2011.
		2.Consolidation of
			 administration of defense exchange stores systemSection 2487 of title 10, United States
			 Code, is amended by adding at the end the following new subsection:
			
				(c)Consolidation of
				administration of defense exchange stores system
					(1)Consolidation
				requiredNot later than
				January 1, 2013, the Secretary of Defense shall consolidate the Army and Air
				Force Exchange Service, the Navy Exchange Command, and the Marine Corps
				exchange system into a single organization for the administration of the
				defense exchange stores system.
					(2)Prohibition on
				Use of Appropriated FundsUpon the consolidation of the defense
				exchange stores system under paragraph (1), appropriated funds may not be used
				to support the operation of exchange
				stores.
					.
		
